                        1      Margaret A. McLetchie, Nevada Bar No. 10931
                               Alina M. Shell, Nevada Bar No. 11711
                        2      MCLETCHIE LAW
                               701 East Bridger Ave., Suite 520
                        3      Las Vegas, NV 89101
                        4      Telephone: (702) 728-5300
                               Facsimile: (702) 425-8220
                        5      Email: maggie@nvlitigation.com
                               Email: alina@nvlitigation.com
                        6
                               Jennifer L. Braster, Nevada Bar No. 9982
                        7      Andrew J. Sharples, Nevada Bar No. 12866
                        8      NAYLOR & BRASTER
                               1050 Indigo Drive, Suite 200
                        9      Las Vegas, NV 89145
                               Telephone: (702) 420-7000
                      10       Facsimile: (702) 420-7001
                               Email: jbraster@nblawnv.com
                      11
                               Email: asharples@nblawnv.com
                      12
                               Attorneys for Plaintiff Gary Miller
                      13
                                                             UNITED STATES DISTRICT COURT
                      14
                                                                     DISTRICT OF NEVADA
                      15

                      16
                               GARY MILLER, an individual,
                      17
                                               Plaintiff,                     Case. No.: 2:19-cv-00601-JAD-DJA
                      18               vs.
                                                                              STIPULATION AND ORDER TO
                      19       NYE COUNTY, Nevada, a political                EXTEND TIME FOR PLAINTIFF
                               subdivision of the State of Nevada and doing   TO RESPOND AND DEFENDANTS
                      20                                                      TO REPLY TO DEFENDANTS’
                               business as the Nye County Sheriff’s Office    MOTION TO DISMISS
                               and Nye County Animal Control; and
                      21
                               DEPUTY JOHN TOLLE, individually and            (FIRST REQUEST)
                      22       in his official capacity as a Nye County
                               Police Officer;                                Complaint filed: April 9, 2019
                      23
                                               Defendants.                    FAC filed: September 25, 2019
                      24

                      25

                      26
                                        Pursuant to LR IA 6-1, Plaintiff, Gary Miller and Defendants, Nye County and Deputy
                      27
                                John Tolle, by and through their respective counsel of record, submit this Stipulation and Order to
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                         1     Extend Time for Plaintiff to Respond and Defendants to Reply to Defendants’ Motion to Dismiss
                         2     (ECF No. 18) filed on November 6, 2019. Plaintiff requests an additional 14-days, from November
                         3     20, 2019 to December 4, 2019, to file his response. The reason for this request is to allow Plaintiff
                         4     additional time to consider the numerous legal issues set forth in the Motion to Dismiss and prepare
                         5     his Opposition. Defendants also request a corresponding extension until December 23, 2019 to
                         6     file their reply to accommodate Defendants’ counsel’s trial schedule.
                         7            This is the first stipulation for extension of time for time for Plaintiff to respond to
                         8     Defendants’ Motion to Dismiss and for Defendants to file a reply. This stipulation is made in good
                         9     faith and will not prejudice any party.
                      10        NAYLOR & BRASTER                                       MARQUIS AURBACH COFFING
                      11

                      12        By: /s/ Jennifer L. Braster                            By: /s/ James A. Beckstrom
                                    Jennifer L. Braster, NV Bar No. 9982                   Craig R. Anderson, NV Bar No. 6882
                      13            Andrew J. Sharples, NV Bar No. 12866                   James A. Beckstrom, NV Bar No. 14032
                                    1050 Indigo Drive, Suite 200                           10001 Park Run Drive
                      14            Las Vegas, NV 89145                                    Las Vegas, Nevada 89145
                      15            Margaret A. McLetchie, NV Bar No.10931             Attorneys for Defendants Nye County and
                                    Alina M. Shell, NV Bar No. 11711                   Deputy John Tolle
                      16            MCLETCHIE LAW
                                    701 East Bridger Avenue, Suite 520
                      17            Las Vegas, NV 89101
                      18        Attorneys for Plaintiff Gary Miller
                      19                                                    ORDER
                      20              IT IS SO ORDERED that Plaintiff’s time to respond to Defendant’s Motion to Dismiss
                      21       (ECF No. 18) is extended 14-days, from November 20, 2019 to December 4, 2019.
                      22              IT IS FURTHER ORDERED Defendants’ time to file their Reply in Support of the Motion
                      23       to Dismiss is extended to December 23, 2019.
                      24              Dated this ___ day of November 2019.
                      25
                                                                                       ____________________________________
                      26
                                                                                       UNITED
                                                                                       UNITED STATES
                                                                                               STATESMAGISTRATE   JUDGE
                                                                                                       DISTRICT JUDGE
                      27                                                               Dated: November 18, 2019.
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                          2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
